Citation Nr: 0217283	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to 
reopen a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  A hearing was held before the undersigned 
member of the Board at the RO (i.e. a Travel Board hearing) 
in July 2002.


FINDINGS OF FACT

1.  In connection with a claim for VA compensation benefits, 
a May 1974 administrative decision determined that the 
appellant's discharge, issued under other than honorable 
conditions, constituted a bar to the payment of VA benefits; 
the record reflects that in June 1974 the RO sent the 
appellant notice of the determination.  No appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the May 1974 determination is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1974 administrative decision, 
which determined that the appellant's character of discharge 
constituted a bar to the payment of VA benefits is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence received since May 1974 is not new and 
material; thus, the requirements to reopen the claim as to 
the character of the appellant's discharge from service have 
not been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in substance, 
that the appellant's service should not be considered under 
other than honorable conditions by reason of the sentence of 
a general court-martial.  Initially, the Board observes that 
during the course of this appeal, laws (and implementing 
regulations) were enacted that essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002) (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA")); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim regarding the character of the appellant 
discharge was received in June 1999 and, as such, the 
version of 3.156(a) in effect prior to August 29, 2001 is 
for application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  
Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, which does apply to 
the appellant's application to reopen this claim.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of this appeal, 
the appellant was issued a Statement of the Case which 
contained the pertinent laws and regulations governing this 
claim and the reasons for the decision with respect to the 
claim.  Hence, he and his representative have been provided 
notice of the information and evidence necessary to 
substantiate this claim and during the course of this 
appeal, a Travel Board hearing was held.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the appellant will not 
be prejudiced as a result of the Board deciding this claim.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001).

If a former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.12(a) (2002).

In addition, VA benefits, including health care benefits 
under Chapter 17 of Title 38 U.S.C., are not payable where 
the former service member was discharged or released by 
reason of a discharge by reason of the sentence of a general 
court-martial unless it is found he or she was insane at the 
time of committing the offense.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. §§ 3.12(b) and (c), 3.360 (2002).  
Regulations further provide that a discharge or release for 
certain offenses - to include those involving moral 
turpitude or homosexual acts involving aggravating 
circumstances - is considered to have been issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d) (2002).

As well, a discharge or release because of an offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
or homosexual acts involving aggravating circumstances 
affecting the performance of duty (examples include 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place 
between service members of disparate rank, grade, or status 
when a service member has taken  advantage of his or her 
superior rank, grade, or status) is considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 3.12(d) 
(2002).

It is pointed out that an honorable discharge or discharge 
under honorable conditions issued through a board for 
correction of records established under  authority of 10 
U.S.C. 1552 is final and conclusive on VA.  The action of 
the board sets aside any prior bar to benefits imposed under 
paragraph (c) or (d) of 38 C.F.R. § 3.12.  38 C.F.R. 
§ 3.12(e) (2002).

In connection with a claim for VA compensation benefits, in 
a May 1974 administrative decision, the RO determined that 
the appellant's discharge from service was under conditions 
that constituted a bar to the payment of VA benefits.  That 
determination was based upon a review of the appellant's 
service records which reflected that in July 1968 the 
appellant was found guilty by general court-martial of 
several offenses committed in March 1968, to include, among 
other things, causing a two male prisoners, under his 
control in his capacity as a police officer, to perform oral 
sodomy upon each other, and striking both men.  A review of 
the record reflects that he received a bad conduct discharge 
in December 1969, and was specifically discharged by reason 
of this sentence of a general court martial.  

In the May 1974 decision, the RO noted that in December 1973 
the appellant was granted a full and unconditional pardon 
with respect to the crimes he committed in service; however, 
the RO pointed out that while Executive Clemency affected 
his sentence by general court martial it did not change the 
type of discharge received.  The RO added that there was no 
evidence of insanity.

The Board notes that in June 1974, a letter was sent to the 
appellant, informing him of this decision and his appellate 
rights (which were attached to the letter).  The appellant 
did not appeal this decision, and as such, the Board 
concludes that this decision is final based on the evidence 
then of record.  However, the law and regulations (including 
case law) provide that if new and material evidence has been 
presented or secured with respect to a claim, which has been 
disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001), 38 C.F.R. 
§§ 3.104(a)20.302, 20.1103 (2002); see also D'Amico v. West, 
209 F.3d 1322 (2000).

"New and material" evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of this 
claim or, in this case, since the administrative decision 
dated in May 1974.  See Evans, supra.  

In this case, evidence received since the May 1974 decision 
consists of statements from the appellant and his 
representative, a record from the Board of Correction of 
Naval Records, and the appellant's testimony presented 
during the July 2002 Travel Board hearing.  In a September 
1980 memorandum to the Secretary of the Navy, the Chairman 
of the Board of Corrections of Naval Records recommended a 
correction of the appellant's naval record to reflect that 
in December 1969 he received a general discharge by reason 
of misconduct as opposed to the bad conduct discharge 
issued. 

In various statements received during the course of the 
appeal (to include a statement received at the time of the 
hearing) the appellant essentially argued that because he 
received a full and unconditional pardon, and because the 
Board of Correction of Naval Records rendered a favorable 
recommendation in his case, he was entitled to VA benefits.  
He did point out in his December 1999 notice of disagreement 
and July 2000 substantive appeal that the Navy denied this 
recommendation.  The appellant also noted that his 
separation from service document (DD Form 214) indicates 
that his discharge status was "Other Than Honorable" even 
though the original document he received indicated a bad 
conduct discharge.  

During the Travel Board hearing, the appellant testified 
that he served in Vietnam, engaged in combat, and was 
wounded twice.  He noted that he was awarded the Purple 
Heart (this is confirmed by his DD Form 214).  The appellant 
presented testimony regarding some of the harrowing events 
he experienced in service, to include being ambushed while 
on mine sweeping patrol which resulted in the deaths of the 
majority of the patrollers.  

Further, the appellant related that upon his return from 
Vietnam, he was commissioned as a military police officer 
despite having no prior training in that area.  He testified 
that at the time he was a loner and had a hard time 
adjusting due to his Vietnam experiences and the stress 
caused by these experiences (in a statement received at the 
time of the hearing, the appellant added that he may have 
suffered from delayed stress syndrome after returning from 
Vietnam).  He noted that emotional stress, youth, and lack 
of training contributed to the incident leading to his 
court-martial.  He noted that at the time of the incident, 
he was a few weeks away from being honorably discharged. 

The appellant added that after receiving the pardon (noted 
above) his brothers convinced him so seek treatment through 
VA for his emotional problems and that he was indeed treated 
in late 1973 or 1974.  The appellant stated that he was 
given medication which helped alleviate his problems, and 
that he went on to work in law enforcement for nineteen 
years, six as a narcotics officer.  
  
The Board finds that while the above-discussed evidence may 
be new in the sense that it was not previously of record, it 
is not material.  The new evidence does not refute the 
service records - records which were relied on in making the 
May 1974 determination - which indicate that the appellant 
was discharged under other than honorable conditions, by 
reason of a sentence of a general court-martial.  While the 
record from the Board for Correction of Naval Records, 
discussed above, indicates that an upgraded discharge was 
recommended, the appellant has admitted that an upgrade was 
ultimately denied. 

The Board also finds that the evidence of record does not 
establish that the appellant was insane at the time of the 
misconduct which if determined to have been the case, as 
noted above, would not bar payment of benefits.  See 
38 C.F.R. § 3.12(b) (2002).  

It is pointed out that an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2002).

In addition, the Court has stated that 38 U.S.C.A. § 5303(b) 
and 38 C.F.R. § 3.354 require that the insanity must be such 
that it legally excuses the acts of misconduct. Cropper v. 
Brown, 6 Vet. App. 450, 453-454 (1994).  In short, there 
must be a causal connection between the insanity and the 
misconduct.  Id.

The Board does not doubt the appellant's report that because 
of his experiences in Vietnam - which included being 
attacked and engaging in combat - he had difficulty 
adjusting emotionally when he returned to the United States, 
including when he began his duties as a military police 
officer.  This evidence, however, does not suggest that the 
appellant was at any time insane during service, including 
at the time of the incident leading to the court-martial; 
and, the appellant, while noting that he experienced 
emotional problems as well as problems adjusting after 
Vietnam service, does not contend otherwise.  See 38 C.F.R. 
§ 3.12 (2002).  

In sum, there is no evidence associated with the file 
subsequent to the May 1974 administrative decision that is 
both new and material, in that the evidence does not 
indicate that the appellant did not engage in the acts for 
which he was tried or that he was not separated from service 
under conditions other than honorable (characterized as a 
"bad conduct discharge" by the military), by reason of a 
sentence of a general court-martial; nor does it suggest 
that the appellant was insane at the time of the offenses 
committed in service.  As such, the criteria for reopening 
the previously disallowed claim have not been met, and the 
appeal must be denied.  

The Board recognizes, as reflected by the record and the 
testimony presented during the July 2002 Travel Board 
hearing, that prior to the incident in service, discussed 
above, the appellant's service was both honorable and 
meritorious.  In this regard, it is noted that he sustained 
injuries while serving in Vietnam and was awarded a Purple 
Heart.  In addition, since separating from service and being 
pardoned, the appellant was an deputy sheriff for several 
years, and according to a letter from the sheriff's office, 
had a successful career.  Further, he worked in his local 
school district as a proctor responsible for security, and 
was a guest speaker for at least one class and during a 
school wide career day.  His perseverance in pursuing such a 
career and taking advantage from the chance afforded him, no 
doubt in part through the Executive Pardon, is laudatory.  
However, in this case, the Board regrettably is without 
legal authority to grant the benefit sought on appeal.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases such as this in which the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.



ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

